DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-10-21 has been entered.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2020-11-04 was acknowledged.  
The requirement is still deemed proper for the reasons set forth in prior office actions and remains FINAL.
Claims 35-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2020-11-04.
Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 presents “one or more data control modules”, however amended claim 28, from which claim 31 depends now recites “one or more data control modules”, it appears to be a typographical error in claim 31 and .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frink (US 2012/0243170) in view of WEI (US 2015/0062799) and JAU et al. (US 2014/0293523).

Regarding claim 21 Frink discloses:
An apparatus, comprising: 
One (e.g. “Data storage modules”, at least labeled 360 FIG.12) or more modules comprising: 
a chassis (e.g. 126 FIG.5) for mounting heat-generating computer components (“Such components include printed circuit boards, mass storage devices, power supplies, and processors” paragraph [0002], e.g. 134 FIG.4); 
two or more backplanes (e.g. two 132 shown FIG.4) each: 
coupled to the chassis in an elevation configuration to one another (elevated as shown e.g. FIG.5), and configured to couple to the heat-generating computer components (shown e.g. FIG.5); 
adjacent ones of the backplanes (adjacent 132 shown e.g. FIG.5)
wherein each of the two or more backplanes is spaced from at least one adjacent backplane of the two or more backplanes by an air gap (e.g. gap shown not pointed out between 132 FIG.4); and 
one or more air passages (e.g. 202 FIG.5) configured to supply separate portions of an airflow through each respective air gap (as indicated via arrows Fig.5)
Frink does not explicitly disclose:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas of a laterally-oriented air channel that progressively impede an airflow through the laterally-oriented air channel 
WEI teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014])
Frink as modified does not explicitly disclose:
wherein an interior of the chassis is configured to mount one or more data control modules beneath at least one of the two or more backplanes such that at least a portion of the airflow removes heat from the one or more data control modules
JAU teaches:
wherein an interior of the chassis (e.g. 220 Fig.4) is configured to mount one or more data control modules (e.g. 570 Fig.2) beneath at least one of the two or more backplanes (e.g. 222 below 221/700 inserted as indicated via dotted lines Fig.2) such that at least a portion of the airflow removes heat from the one or more data control modules (e.g. air convention from 220 via 800 described paragraph [0039]).


Regarding claim 22 Frink as modified discloses:
the chassis comprises: 
an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); and 
an inlet air plenum (e.g. bottom of 126 FIG.5) that: 
extends in the chassis interior from the inlet end to the exhaust end (indicated by arrows in 360 FIG.12), 
and is configured to provide airflow from the inlet end to at least one of the two or more backplane to remove heat from the at least one of the heat-generating computer components (as described e.g. paragraph [0092], also indicated by arrows FIG.5)
Frink as modified does not explicitly disclose:

WEI teaches:
progressively narrows from the inlet end (e.g. left side of 100 FIG.2) to the exhaust end (e.g. right side of 100 FIG.2) (indicated via arrows e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014]).

Regarding claim 23 Frink as modified discloses:
to provide the airflow from the inlet end to the at least one of the two or more backplanes to remove heat from the at least one of the heat-generating computer components, the inlet air plenum is configured to supply separate portions of the airflow to separately remove heat from heat producing components coupled to separate respective ones of the two or more backplanes (indicated by separate arrows for each 360 FIG.12, and separate arrows between 134 FIG.5).

Regarding claim 24 Frink as modified discloses: 

an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); 
an exhaust air plenum (e.g. top of 280 FIG.11) that: 
configured to provide an exhaust airflow (air flows upward and rearward described paragraph [0092]), of air that has removed heat from at least one of the heat-generating computer components, from the at least one of the heat-generating computer components to exit the chassis interior through the exhaust end (described paragraph [0092])
Frink as modified does not explicitly disclose:
progressively expands from the inlet end to the exhaust end 
WEI teaches:
progressively expands from the inlet end to the exhaust end (as shown FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules 50 increasing the cooling effect of the electronic device” (paragraph [0014]).

Regarding claim 25 Frink as modified discloses:

the apparatus further comprises an inlet air plenum (e.g. above 126 FIG.5) extending from the inlet end to the exhaust end; 
the heat-generating computer components comprise mass storage devices (described e.g. paragraph [0002]); and 
wherein each of the one or more data control modules (at least 8 shown FIG.5) is configured to access one or more of the mass storage devices (via circuit board(s) 132 connecting plural drives 134 shown FIG.5).

Regarding claim 26 Frink as modified discloses:
a power distribution unit (e.g. 286 FIG.11); and 
a rack (e.g. 364 FIG.12) for mounting the one or more modules (380 equivalent to 280 inside 367 as shown e.g. FIG.12); 
wherein: 
the chassis is configured to accommodate the two or more backplanes in a full- depth staggered configuration in a chassis interior (shown e.g. FIG.11); and 
to accommodate the two or more backplanes in a full-depth staggered configuration in the chassis interior, the chassis extends, from an inlet end of the chassis to an exhaust end of the chassis, along an entire depth of the rack interior from an inlet end of the rack to an exhaust end of the rack, such that the power distribution unit is excluded from coupling to the rack (coupled instead to the chassis shown FIG.11) to extend into the inlet end of the rack  (inlet indicated by arrows FIG.11) at a common elevation with the chassis in the rack (as shown e.g. FIG.11).

Regarding claim 27 Frink as modified discloses:
the heat-generating computer components comprise mass storage devices (as described e.g. paragraph [0002]); 
the chassis is configured to accommodate a plurality of backplanes (as shown e.g. FIG.4), each configured to mount one or more of the mass storage devices (as shown e.g. FIG.4), in a full-depth staggered configuration in a chassis interior (as shown e.g. FIG.11); and 
to accommodate a plurality of backplanes in a full-depth staggered configuration, the chassis is configured to extend, from an inlet end of the chassis to an exhaust end of the chassis, along an entire depth of an interior of a rack to which the chassis is coupled from an inlet end of the rack to an exhaust end of the rack (as shown e.g. FIG.11).

Regarding claim 28 Frink discloses:
A system, comprising: 
a rack (e.g. 364 FIG.12); 
one or more modules (e.g. “Data storage modules”, at least labeled 360 FIG.12) coupled to the rack, at least one of the modules comprising: 
a chassis (e.g. 126 FIG.5) for mounting heat-generating computer components (“Such components include printed circuit boards, mass storage devices, power supplies, and processors” paragraph [0002], e.g. 134 FIG.4), the chassis having an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); 
two or more backplanes (e.g. two 132 shown FIG.4) each: 

one or more air passages (between each 134 FIG.5) configured to supply separate portions of an airflow through each respective air gap (as indicated via arrows FIG.5)
Frink does not explicitly disclose:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas of a laterally-oriented air channel that progressively impede an airflow through the laterally-oriented air channel 
WEI teaches:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas (e.g. 108 FIG.2) of a laterally-oriented air channel that progressively impede an airflow through the laterally-oriented air channel (as shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out 
Frink as modified does not explicitly disclose:
wherein an interior of the chassis is configured to mount one or more data control modules beneath at least one of the two or more backplanes such that at least a portion of the airflow removes heat from the one or more data control modules
JAU teaches:
wherein an interior of the chassis (e.g. 220 Fig.4) is configured to mount one or more data control modules (e.g. 570 Fig.2) beneath at least one of the two or more backplanes (e.g. 222 below 221/700 inserted as indicated via dotted lines Fig.2) such that at least a portion of the airflow removes heat from the one or more data control modules (e.g. air convention from 220 via 800 described paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: independent detachment of the motherboard module without the need to deconstruct the larger housing structure (paragraph [0041]) “Because it is not necessary to moving to the rear end of the server device 200 or the server rack 100, or to disassemble the server rack 100 in order to remove the wires, the time of maintenance and inspection is saved.” (paragraph [0038]).

Regarding claim 29 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5), in a chassis interior; and 
one or more data control modules (e.g. 282 FIG.11) mounted in the inlet air plenum, upstream of at least one of the two or more backplanes (shown e.g. FIG.11); 
wherein to enable inlet airflow from the inlet end to the at least one of the two or more backplanes to remove heat from the at least one of the heat-generating compute components, the inlet air plenum is configured to initially supply the airflow to remove heat from at least one heat producing component of the one or more data control modules in the inlet air plenum and to subsequently supply the airflow to remove heat from at least one other heat producing component (described e.g. paragraph [0092])
Frink as modified does not explicitly disclose:
narrows from the inlet end to the exhaust end, 
WEI teaches:
narrows from the inlet end (e.g. left side of 100 FIG.2) to the exhaust end (e.g. right side of 100 FIG.2) (indicated via arrows e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: 

Regarding claim 30 Frink as modified discloses:
one or more common power supply units (e.g. 286 FIG.11), wherein each of the one or more common power supply units is configured to supply electrical power to the heat-generating computer components (described as part of the data storage module 280 paragraph [0093]).

Regarding claim 31 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5) extending from the inlet end to the exhaust end (indicated by arrows in 360 FIG.12; and 
one or more data control modules in a sled module (e.g. 212 Fig.2, 312 Fig.3); 
wherein to mount the one or more data control modules at least partially in the inlet air plenum and beneath at least a particular backplane, the sled module is configured to be at least partially removably mounted (partial removal shown e.g. Fig.6) in the inlet air plenum and beneath at least the particular backplane
Frink does not explicitly disclose:
a sled module
JAU teaches:
one or more data control modules (e.g. 570 Fig.2) in a sled module (e.g. 500, 600 Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink 

Regarding claim 32 Frink as modified discloses:
the chassis comprises a set of chassis rail connectors (“mounting rails” described paragraph [0064]); 
Frink does not explicitly disclose:
the sled module comprises a set of sled rail connectors that are each complementary to a corresponding one of the set of chassis rail connectors; and 
to be at partially removably mounted in the inlet air plenum and beneath at least the particular backplane, the sled module is configured to be slidably coupled to the chassis via at least complementary coupling of the sled rail connectors and corresponding chassis rail connectors
JAU teaches:
the sled module comprises a set of sled rail connectors (e.g. right side of 223, left side of 224 Fig.4) that are each complementary to a corresponding one of the set of chassis rail connectors (271 Fig.6, 291 Fig.5); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “it is not necessary to moving to the rear end of the server device or the server rack, or to disassemble the server rack in order to remove the wires, the time of maintenance and inspection is saved” (paragraph [0038]).

Regarding claim 33 Frink as modified discloses:
the heat-generating computer components comprise mass storage devices (as described e.g. paragraph [0002]); 
the chassis is configured to accommodate a plurality of backplanes (as indicated e.g. FIG.4), each configured to mount one or more of the mass storage devices (as shown e.g. FIG.5), in a full-depth staggered configuration in a chassis interior (staggering between adjacent 132 FIG.11); and 


Regarding claim 34 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5) in a chassis interior; 
two or more backplanes (at least two 132 shown e.g. FIG.4)
Frink as modified does not explicitly disclose:
the inlet air plenum is configured to progressively impede an inlet airflow through the inlet air plenum from the inlet end towards the exhaust end (e.g. 108 shrinks from left to right FIG.2); and 
to progressively impede the inlet airflow through the inlet air plenum from the inlet end towards the exhaust end, the inlet air plenum is configured to progressively narrow from the inlet end of the chassis towards the exhaust end of the chassis, based at least in part upon the staggered configuration
WEI teaches:
the inlet air plenum is configured to progressively impede an inlet airflow through the inlet air plenum from the inlet end towards the exhaust end (e.g. 108 shrinks from left to right FIG.2); and 
to progressively impede the inlet airflow through the inlet air plenum from the inlet end towards the exhaust end, the inlet air plenum is configured to progressively narrow from the inlet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules 50 increasing the cooling effect of the electronic device” (paragraph [0014]).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2021-09-21 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841